Case: 09-50908       Document: 00511185216          Page: 1    Date Filed: 07/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 26, 2010
                                     No. 09-50908
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

ADOLFO GUEDEA,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 1:09-CR-219-2




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Adolfo Guedea appeals the sentence imposed following his guilty plea con-
viction of possession of methamphetamine with intent to distribute and aiding

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-50908     Document: 00511185216 Page: 2         Date Filed: 07/26/2010
                                 No. 09-50908

and abetting. Finding no error, we affirm.
      Guedea argues that the district court erred by enhancing his sentence for
possession of a dangerous weapon under U.S.S.G. § 2D1.1(b)(1). The record
shows that Guedea sold and delivered drugs for his brother, Luis Guedea Veloz,
and collected money owed to Veloz for drugs. Guedea was involved in an exten-
sive drug conspiracy that involved large quantities of drugs and money. Numer-
ous weapons were found at locations where the drug activities had taken place.
Ammunition was found at a location where Guedea had sold drugs and collected
drug money owed to Veloz.
      In light of these facts, the district court did not clearly err in finding that
Veloz’s possession of a dangerous weapon was reasonably foreseeable to Guedea.
See United States v. Cisneros-Gutierrez, 517 F.3d 751, 765-66 (5th Cir. 2008).
Consequently, the judgment is AFFIRMED.




                                         2